                                                                                                     Case 2:21-cv-00090-JCM-DJA Document 31 Filed 03/05/21 Page 1 of 2




                                                                                            1   Kristina N. Holmstrom
                                                                                                Nevada Bar No. 10086
                                                                                            2   Ann-Martha Andrews
                                                                                                Nevada Bar No. 7585
                                                                                            3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                Wells Fargo Tower, Suite 1500
                                                                                            4   3800 Howard Hughes Parkway
                                                                                                Las Vegas, NV 89169
                                                                                            5   Tel.: 702-369-6800
                                                                                                Fax: 702-369-6888
                                                                                            6   kristina.holmstrom@ogletree.com
                                                                                                ann.andrews@ogletree.com
                                                                                            7   Attorneys for Defendant The Lincoln National Life
                                                                                                Insurance Company
                                                                                            8

                                                                                            9                                 UNITED STATES DISTRICT COURT

                                                                                                                               FOR THE DISTRICT OF NEVADA
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10

                                                                                           11   Gallina Family Bank Irrevocable Trust, a              Case No.: 2:21-cv-00090
                                                                                                Nevada Trust; John Gallina, an individual; and
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                Richard F. Gallina, as trustee of the Gallina
                                                                                                Family Bank Irrevocable Trust,
                                                                                           13                                                         STIPULATION FOR EXTENSION OF
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                                                       Plaintiffs,                    TIME FOR THE LINCOLN
                                                                                           14                                                         NATIONAL LIFE INSURANCE
                                                                                           15   v.                                                    COMPANY TO REPLY TO
                                                                                                                                                      PLAINTIFFS’ OPPOSITION TO
                                                                                           16   The Lincoln National Life Insurance Company;          LINCOLN’S MOTION FOR
                                                                                                Norman Kastner; The Leaders Group, Inc.; WS           JUDGMENT ON THE PLEADINGS
                                                                                           17   Griffith Securities, Inc.; Capitas Financial, Inc.,
                                                                                                d/b/a The Blair Agency; Roe Corporations 3-10;
                                                                                           18   and Does 1-10,
                                                                                           19
                                                                                                                       Defendants.
                                                                                           20

                                                                                           21           Defendant Lincoln National Life Insurance Company (“Lincoln”) and Plaintiffs Gallina
                                                                                           22   Family Bank Irrevocable Trust, John Gallina, and Richard F. Gallina (collectively “Plaintiffs”),
                                                                                           23   through undersigned counsel, hereby submit this first request for an extension of time for Lincoln
                                                                                           24   to reply to Plaintiffs’ Opposition to Lincoln’s Motion for Judgment on the Pleadings.
                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28
                                                                                                  Case 2:21-cv-00090-JCM-DJA Document 31 Filed 03/05/21 Page 2 of 2



                                                                                            1          The reply was originally due on March 4, 2021. Due to intervening briefing in another

                                                                                            2   matter, defense counsel’s work load considerations, the parties have agreed to this extension of

                                                                                            3   time through and including March 18, 2021.

                                                                                            4          IT IS SO STIPULATED.

                                                                                            5

                                                                                            6          Respectfully submitted this 26th day of February 2021.

                                                                                            7   HUTCHISON & STEFFEN, PLLC                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                               P.C.
                                                                                            8
                                                                                                /s/ Richard L. Wade (with permission)          /s/ Kristina N. Holmstrom
                                                                                            9                                                  Kristina N. Holmstrom, Nevada Bar No. 10086
                                                                                                Jeffrey R. Hall, Nevada Bar No. 9572
                                                                                                                                               Ann-Martha Andrews, Nevada Bar No. 7585
                                                                                           10   Richard L. Wade, Nevada Bar No. 11879          Wells Fargo Tower, Suite 1500
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                10080 West Alta Drive, Suite 200               3800 Howard Hughes Parkway
                                                                                           11   Las Vegas, NV 89148                            Las Vegas, NV 89169
                                                                                                Tel: 702-385-2500                              Tel.: 702-369-6800
                                                                                           12   Fax: 702-385-2086                              Fax: 702-369-6888
                                                                                                                                               kristina.holmstrom@ogletree.com
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13   jhall@hutchlegal.com
                                                                                                rwade@hutchlegal.com                           ann.andrews@ogletree.com
                                                          Telephone: 702.369.6800




                                                                                           14   Attorneys for Plaintiffs                       Attorneys for Defendant The Lincoln National Life
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                                                                               Insurance Company
                                                                                           15

                                                                                           16

                                                                                           17

                                                                                           18                                        IT IS SO ORDERED

                                                                                           19

                                                                                           20          DATED this ____ day
                                                                                                             February   26,of2021.
                                                                                                                              ______________________ 2021.

                                                                                           21

                                                                                           22
                                                                                                                                             DISTRICT COURT DISTRICT
                                                                                                                                             UNITED STATES  JUDGE    JUDGE
                                                                                           23
                                                                                                                                                                                       46187813.1
                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28

                                                                                                                                               2
